Citation Nr: 0511174	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to May 1979.  
The veteran died in December 1996; the appellant is advancing 
her claim as the veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  A notice 
of disagreement was received in June 2001, a statement of the 
case was issued in May 2002, and a substantive appeal was 
received in July 2002.  A supplemental statement of the case 
denied entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318.


FINDINGS OF FACT

1.  The veteran died in December 1996, and the immediate 
cause of death was metastatic pancreatic carcinoma.

2.  The veteran was exposed to 0.046 rem of radiation during 
service aboard the USS James Madison; however, this exposure 
is not listed as a radiation-risk activity in accordance with 
38 C.F.R. § 3.309(d)(3)(ii).

3.  The veteran's death was not proximately due to or the 
result of a service-connected disability, to include exposure 
to ionizing radiation in service.

4.  Service connection was not in effect for any disabilities 
during the veteran's lifetime.

5.  The veteran was not evaluated as totally disabled from 
service-connected disabilities for 10 continuous years 
immediately preceding death, nor was he rated totally 
disabled continuously for a period of not less than 5 years 
from the date of discharge, nor was he a prisoner of war who 
died after September 30, 1999.


CONCLUSIONS OF LAW

1.  Pancreatic cancer was not incurred in or aggravated by 
active service, nor was it caused by exposure to the 
documented 0.046 rem of ionizing radiation during service, 
nor may such cancer be presumed to be related to service.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.311 (2004).

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).

3.  The criteria for entitlement to DIC under the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 
1318, 5107 (West 2002); 38 C.F.R. § 3.22 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in March 2000, the 
appellant submitted an application for DIC, claiming 
entitlement to service connection for the cause of the 
veteran's death.  A May 2001 rating decision denied 
entitlement, and the appellant perfected her appeal in July 
2002.  In February 2003, a supplemental statement of the case 
was issued which contained the provisions of the VCAA.  In 
May 2003, a VCAA letter was issued to the appellant.  This 
letter effectively notified the appellant of what information 
and evidence is needed to substantiate her claim, as well as 
what information and evidence must be submitted by the 
claimant, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
her possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the appellant in May 2003 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the appellant's claim 
to the Board.  The contents of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are private 
treatment records dated in April through December 1996, and 
the veteran's death certificate.  There is no indication of 
relevant, outstanding records which would support the 
appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(1)-(3).  

The VA Chief Public Health and Environmental Hazards Officer 
provided an opinion regarding the veteran's exposure to 
ionizing radiation and pancreatic cancer.  Additionally, the 
appellant submitted medical opinions from two of the 
veteran's treating physicians.  The Board acknowledges that a 
May 2003 National Research Council report found that certain 
radiation dose estimates pertaining to radiation exposure at 
Hiroshima or Nagasaki from August 6, 1945, to July 1, 1946, 
or due to participation in an atmospheric nuclear weapons 
test, may have been underestimated.  Cases which fall within 
those guidelines require new dose estimates under revised 
methodology.  However, as hereinafter explained, the veteran 
in this case did not have the type of service which requires 
a new dose estimate.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues on appeal.

I.  Entitlement to service connection for the cause of the 
veteran's death

Factual Background

The veteran's DD Form 214 reflects that he served in the Navy 
on a submarine, the USS James Madison.

Examinations performed for enlistment purposes in June 1973 
and separation purposes in May 1979 are negative for any 
disorders.  Service medical records reflect no complaints, 
clinical findings, or diagnoses pertaining to the pancreas.

Private medical records dated in April through December 1996 
reflect that in March 1996, pancreatic carcinoma was 
diagnosed.  In April 1996, the veteran underwent a radical 
resection of the pancreas with a Whipple procedure, and 
subsequently underwent chemotherapy and radiation.  In 
November 1996, the veteran's treating physician, Dr. Michael 
A. Savin, indicated that the veteran had evidence of 
progressive metastatic pancreatic carcinoma, and his 
chemotherapy was discontinued.

The veteran died in December 1996.  The Certificate of Death 
provides the immediate cause of death as metastatic 
pancreatic carcinoma.  

Correspondence from the veteran's treating physician, Dr. 
Savin, dated in January 1997, stated that he treated the 
veteran for pancreatic carcinoma until his death in December 
1996.  When diagnosed he was 40 years old, and died at age 
41.  Dr. Savin stated that adenocarcinoma of the pancreas is 
a relatively rare, highly lethal malignancy which is 
extremely rare in young people.  The median age at diagnosis 
is nearly 70 years, and diagnosis at or before age 40 is 
extremely rare, with perhaps only one percent or less of 
patients diagnosed at that age.  The overall incidence of the 
disease is only between nine and ten per 100,000 population.  
The etiology of the disease is unknown, but there is at least 
some concern about environmental exposures with some data 
suggesting long-term exposure to certain solvents in 
petroleum compounds as a risk factor.  Dr. Savin noted his 
understanding that the veteran served as a radar and sonar 
operator in the nuclear submarine service of the United 
States Navy until 1975.  While there is no way of knowing if 
he may have had any exposure during that time which would 
increase the risk, with the disease so rare in young people, 
and in the absence of any other risk factors, Dr. Savin was 
concerned that he may have had an environmental exposure 
during that time which may have increased the possibility of 
his developing this terrible disease.

Correspondence from the veteran's treating physician, Dr. 
Warrett Kennard, dated in October 1997, indicated that he 
also treated the veteran from March through December 1996, 
and that he died due to metastatic pancreatic carcinoma.  Dr. 
Kennard noted that the veteran led a very active and healthy 
life.  Following extensive interviews with the veteran, Dr. 
Kennard was unable to identify any risk factors for the 
development for pancreatic carcinoma with the exception of 
the exposures that he may have sustained while an employee as 
a nuclear radar and sonar operator in the United States Navy 
until 1975.  According to the veteran's widow, the veteran 
had six years of exposure during that time.  The veteran did 
not smoke, did not have excessive caffeine usage, and did not 
drink.  A 12 pack of beer would last him for at least a year.  
The veteran's maternal and paternal family history was 
negative for cancers.  Dr. Kennard opined that he suspected 
that his only risk factor would appear to be his occupational 
exposures.

Correspondence dated in January 2001 from the Captain of the 
Medical Service Corps of the Navy, reflect that the veteran 
was exposed to radiation in the amount of 0.046 Rem, while 
serving on the USS James Madison.

In a February 2001 Memorandum, the VA Chief Public Health and 
Environmental Hazards Officer (Susan Mather, M.D., M.P.H.) 
responded for the Under Secretary for Health with a medical 
opinion.  Dr. Mather acknowledged the veteran's exposure to a 
dose of ionizing radiation during service in the amount of 
0.046 rem.  Citing to a medical study pertaining to the 
health effects of exposure to low levels of ionizing 
radiation, Dr. Mather stated that exposure to 5.8 rads or 
less at age 18 provides a 99 percent credibility that there 
is no reasonable possibility that the veteran's pancreatic 
cancer is related to exposure to ionizing radiation.  The 
doctor stated that epidemiological studies have not shown a 
consistent association between exposure to ionizing radiation 
and an increased risk for pancreatic cancer.  Dr. Mather 
opined that it was unlikely that the veteran's pancreatic 
cancer could be attributed to exposure to ionizing radiation 
in service.

In February 2001, the Acting Director, C & P Service, 
determined that as a result of the opinion from the Under 
Secretary's staff and following a review of the evidence in 
its entirety, there was no reasonable possibility that the 
veteran's pancreatic cancer was the result of such exposure.  

Correspondence dated in July 2002 from Dr. Kennard, 
essentially reiterated the information contained in the 
October 1997 correspondence.  Dr. Kennard opined that it was 
more likely than not that the veteran's cancer condition was 
due to the environmental exposure while he was in the Navy 
and exposed to radar and sonar.

Additional correspondence from Dr. Savin, dated in August 
2003, was also submitted to support the appellant's claim.  
Dr. Savin offered that the etiology of adenocarcinoma of the 
pancreas is unknown.  There has been speculation about 
lifestyle factors, such as excessive use of coffee or abuse 
of alcohol with recurrent episodes of pancreatitis; however, 
the veteran had none of these risk factors.  Dr. Savin opined 
that due to the fact that the veteran developed cancer of the 
pancreas at age 40 without any apparent risk factors, and 
given his unusual exposure history, it may well be more 
likely than not that his cancer resulted from his exposure 
while serving in the Navy.  There is no specific test to 
prove that, but it is strongly suggestive by his personal and 
medical history, and by the extremely unusual situation which 
lead to his death. 

Laws and Regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must 
singly, or with some other condition, be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that is casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  Id. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by several different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected, specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, when a "radiogenic disease" first 
becomes manifest after service, and it is contended that the 
disease resulted from exposure to ionizing radiation during 
service, various development procedures must be undertaken in 
order to establish whether or not the disease developed as a 
result of exposure to ionizing radiation.  38 C.F.R. § 
3.311(a)(1).  Third, even if the claimed disability is not 
listed as a presumptive disease under 38 C.F.R. § 3.309(d) or 
as a radiogenic disease under 38 C.F.R. § 3.311, service 
connection must still be considered under 38 C.F.R. § 
3.303(d) in order to determine whether the disease diagnosed 
after discharge was incurred during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a 
veteran who while serving on active duty, or an individual 
who while serving on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3)(i).  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan, or Nagasaki, Japan, by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945, through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following:  
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

As to the second method for establishing service connection, 
the provisions of 38 C.F.R. § 3.311 provide for development 
of claims based upon a contention of radiation exposure 
during active service and post-service development of a 
radiogenic disease.  The purpose of these provisions is to 
relieve claimants of the burden of having to submit evidence 
to show that their cancer may have been induced by radiation.  
These provisions do not give rise to a presumption of service 
connection, but rather establish a procedure for handling 
claims brought by radiation exposed veterans or their 
survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. 
Cir. 1997).  The governing regulation essentially states 
that, in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure, a dose assessment will be made.  Dose data will be 
requested from the Department of Defense in claims based upon 
participation in atmospheric nuclear testing, and claims 
based upon participation in the American occupation of 
Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 
C.F.R. § 3.311(a)(2).

For purposes of 38 C.F.R. § 3.311, a "radiogenic disease" 
is defined as a disease that may be induced by ionizing 
radiation, and specifically includes pancreatic cancer, that 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Notwithstanding the above, when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability or to the regulatory development 
procedures applicable to a radiogenic disease, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994), reversing 
in part Combee v. Principi, 4 Vet. App. 78 (1993).  In other 
words, the fact that the veteran may not meet the 
requirements of a presumptive regulation would not in and of 
itself preclude him from establishing service connection, 
because he may in the alternative establish service 
connection by way of proof of actual direct causation.

Analysis

Initially, the Board notes that cancer of the pancreas is 
included among the diseases for which presumptive service 
connection is warranted if it becomes manifested in a 
radiation-exposed veteran as defined in 3.309(d)(3).  As 
such, for presumptive service connection purposes, the issue 
is whether the veteran is considered a radiation-exposed 
veteran, as defined under 3.309(d)(3)(i).  Although the 
veteran was exposed to radiation during service, there is no 
indication that he participated in a radiation risk activity 
during service, as defined in 3.309(d)(3)(ii).  Consequently, 
service connection on a presumptive basis in not in order 
under 3.309(d).

Having determined that presumptive service connection is not 
warranted, the Board will now turn to the direct question of 
whether the veteran's pancreatic cancer developed as a result 
of his exposure to ionizing radiation in service.

The record reflects that the veteran was exposed to radiation 
in the amount of 0.046 rem while serving on the USS James 
Madison.

As discussed in detail above, the provisions of 38 C.F.R. § 
3.311 provide for development of claims based on a contention 
of radiation exposure during active service and post-service 
development of a radiogenic disease.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation-exposed veterans.  In this case, the Board believes 
that the RO has complied with the procedures set forth in 38 
C.F.R. § 3.311 for the development of claims for radiogenic 
diseases.  The RO obtained a dose assessment for the 
veteran's total in-service exposure to ionizing radiation, 
and then referred this case to the Under Secretary for 
Benefits for an opinion as to whether sound scientific 
medical evidence can support the conclusion that it is at 
least as likely as not that the veteran's disease resulted 
from radiation exposure during service.  See Hilkert v. West, 
12 Vet. App. 145, 148-50 (1999); aff'd, 232 F.3d 908 (Fed. 
Cir. 2000).

Once a claim has been fully developed pursuant to the 
procedures set forth in 38 C.F.R. § 3.311, as it has been 
here, it remains the Board's responsibility to evaluate the 
evidence and determine whether the veteran's claimed 
disability is in fact the result of exposure to ionizing 
radiation in service.  38 C.F.R. § 3.303(d).

Having reviewed the complete record, the Board concludes that 
the preponderance of the evidence is against a finding that 
the veteran's pancreatic cancer developed as a result of his 
exposure to ionizing radiation during service.  In this 
regard, the Board finds the most probative evidence of record 
in this matter to be the February 2001 medical opinion of the 
VA Chief Public Health and Environmental Hazards Officer, who 
specifically concluded that it was unlikely that the 
veteran's pancreatic cancer can be attributed to exposure to 
ionizing radiation in service.  In that opinion, Dr. Mather 
noted that exposure to 5.8 rads or less at age 19 provides a 
99 percent credibility that there is no reasonable 
possibility that the veteran's cancer is related to exposure 
to ionizing radiation.  The doctor further noted that 
epidemiological  studies have not shown a consistent 
association between exposure to ionizing radiation and an 
increased risk of pancreatic cancer.  Based upon these 
factors, the doctor determined that it is unlikely, that the 
veteran's pancreatic cancer developed as a result of exposure 
to ionizing radiation in service.

The appellant has submitted medical opinions from the 
veteran's treating physicians, Dr. Savin and Dr. Kennard.  As 
compared with the February 2001 VA medical opinion, however, 
the Board finds these to be of less probative value in 
determining whether radiation exposure led to the development 
of the veteran's pancreatic cancer.  

In regard to the private medical opinions from Dr. Savin and 
Dr. Kennard, they are conclusory and made apparently without 
benefit of review of the veteran's entire claims folder.  
There also is no indication that the physicians professed any 
acquired expertise in radiogenic diseases.  Moreover, there 
is no indication that the physician's had any knowledge 
regarding the veteran's actual amount of ionizing radiation 
exposure, when proffering their respective opinions.  The 
opinions from the veteran's treating physicians stated that 
the veteran's cancer was likely due to radiation exposure 
were strict speculation on the basis that the diagnosis was 
rendered when the veteran was 40, he did not have a family 
history of cancer, and the veteran did not have any of the 
lifestyle factors, such as excessive caffeine use, smoking, 
or drinking alcohol.  Dr. Savin, however, specifically stated 
that these lifestyle factors were also based on speculation.  
In fact, Dr. Savin stated that the etiology of the disease is 
unknown.  By comparison, the February 2001 VA medical opinion 
was furnished by a doctor who serves as the chief officer in 
the environmental hazards field.  In her opinion, she 
included reference to medical and scientific evidence on the 
health effects of radiation, when determining the probable 
dose that would induce pancreatic cancer in the veteran.

In light of the foregoing reasons, the Board finds that the 
medical opinions from the veteran's treating physicians 
warrant a lesser degree of probative weight than the February 
2001 VA opinion from the Under Secretary for Health.

The Board has no doubt that the appellant is sincere in her 
belief that the veteran's pancreatic cancer was related to 
exposure to ionizing radiation in service.  It is well 
established, however, that as a layperson, she is not 
considered capable of opining, no matter how sincerely, as to 
the nature or etiology of the veteran's disease.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In sum, the preponderance of the evidence is against a 
finding that the veteran's pancreatic cancer was not caused 
by any incident of service, to include exposure to ionizing 
radiation, and the claimed condition is not shown to have 
been incurred in or aggravated by service.

As the preponderance of the evidence is against the claim of 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Entitlement to DIC under 38 U.S.C.A. § 1318

DIC may be awarded to a surviving spouse upon the service-
connected death of the veteran.  38 U.S.C.A. § 1310; 38 
C.F.R. § 3.5(a).  If, as here, the veteran's death is not 
determined to be service-connected, a surviving spouse may 
still be entitled to benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability(ies) rated 
totally disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  
The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, or continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  
Benefits are also payable if the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated totally disabling for a 
period of not less than one year immediately preceding death.  
38 U.S.C.A. § 1318(b)(3).

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.

38 C.F.R. § 3.22 also restricts the award of DIC benefits to 
cases where the veteran, during his or her lifetime, had 
established a right to receive total service- connected 
disability compensation for the period of time required by 38 
U.S.C.A. § 1318, or would have established such right but for 
clear and unmistakable error (CUE) in the adjudication of a 
claim or claims.  

The appellant does not contend that the veteran was service-
connected for a disability or disabilities rated as totally 
disabling, or that he was otherwise in receipt of a total 
disability rating for a period of 10 years, or for a period 
of five years from his discharge from service.  Nor does she 
contend that he was a prisoner-of-war who died after 
September 30, 1999.  She maintains instead that the condition 
resulting in the veteran's death was related to his period of 
service, specifically exposure to ionizing radiation.  As 
discussed in the previous section, the Board has determined 
that service connection for the cause of the veteran's death 
is not warranted.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  At no point during the veteran's lifetime was service 
connection in effect for any disability, nor was he ever 
rated totally disabled.  As the veteran had no service-
connected disabilities rated at 100 percent for the 10 years 
prior to his death, was not continuously rated as totally 
disabled for five years after service and leading up to his 
death, the appellant's claim must be denied.  38 U.S.C.A. § 
1318.


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


